Citation Nr: 1606854	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of ovarian hydrosalpinx.  

2.  Entitlement to service connection for a back disorder, to include sciatica.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 28, 2009, to October 20, 2009.  

For purposes of clarity, the Board has elected to classify the issue formerly noted as entitlement to service connection for sciatica as on the title page of this decision.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

It is contended that service connection is warranted for residuals of ovarian hydrosalpinx and for a back disorder, to include sciatica.  In statements of record, to include testimony provided at the October 2015 videoconference hearing, the Veteran asserted that she never had gynecological or back problems/sciatica until inservice training.  She claims that she continues to be seen for ongoing infections associated with her ovarian hydrosalpinx and by numerous chiropractors for her back problems.  As to the VA examination conducted in 2010, she argues that it was inadequate to address the medical questions raised in this case.  

Review of the service treatment records (STRs) reflects that during the Veteran's short period of time in service, she complained on an ongoing basis (apparently beginning in August 2009) of abdominal and back/hip pain, to include sciatic type problems.  X-rays of the lumbosacral spine in August 2009 were normal as was a bone scan which showed no hip or pelvic conditions.  The STRs do show that ultrasound in September 2009 revealed evidence of a right ovarian hydrosalpinx.  The Veteran was separated due to her inability to complete basic combat training as a result of these conditions.  

The Veteran filed a claim for service connection in January 2010 alleging that her gynecological and back problems were of service origin.  A VA examination was conducted in April 2010.  Chronic disorders related to her inservice complaints were not diagnosed.  Thus, the RO denied the claims upon rating decision in May 2010 in that there was no evidence that she suffered from current conditions.  

At the 2010 hearing, the Veteran testified that she continues to receive treatment associated with her inservice complaints.  Specifically, she said that she has ongoing infections related to her ovarian hydrosalpinx.  Moreover, she said that she was infertile as a result of scarring that was due to her inservice ovarian problems.  She also testified that she continues to be seen by numerous chiropractors for her ongoing back complaints.  She expressed her dissatisfaction with the 2010 VA examination.  Moreover, she indicated that additional pertinent private records (e.g., as provided by Dr. Otis Pepper (sp?)) were available and were being submitted.  Current review of the file does not reflect the post service records were added to the claims file.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Relevant VA and private medical records should also be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated her for her gynecological or back/sciatica complaints.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file, to specifically include the private medical records that were submitted at the October 2015 Board hearing.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Associate all updated VA treatment records with the electronic claims file.  

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA gynecological examination to obtain an opinion as to whether the Veteran has any current residuals (to include infertility) related to inservice diagnosis of ovarian hydrosalpinx.  

The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated in the examination report.  All necessary testing should be completed.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:  

a.  Did the Veteran have a gynecological disability that existed prior to service?  In rendering this opinion, please address the Veteran's assertion that she never had gynecological complaints prior to service.  

b. If the Veteran had a gynecological disability that existed prior to service, did that disability undergo a permanent worsening during service (as opposed to a temporary exacerbation of symptoms)?  If so, was that worsening clearly and unmistakably the result of the natural progression of the preexisting condition (rather than the result of events in service)?  Please explain the reasons for the conclusions reached.  

c. Does the Veteran have a gynecological disorder that at least as likely as not (a 50 percent probability or greater) arose in service?  In rendering the opinion, please address the diagnosis of ovarian hydrosalpinx during service and whether the Veteran has chronic residuals that results from that condition, to include infections and infertility.  

d. If the Veteran has a gynecological disorder that did not arise in service, is any current disorder diagnosed otherwise etiologically related to service?  

The examiner must explain the reasons for the conclusions reached.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (an examination report must contain clear conclusions and supporting data, as well as a "reasoned medical explanation" connecting the data and conclusions).  

4.  Then the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed back pain and sciatica.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the examination report.  All necessary testing should be completed.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:  

The examiner should identity whether the Veteran's current complaints of back/sciatica pain, can be attributed to any diagnosed disability, and, if so, opine as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any currently diagnosed disability manifested by back/sciatic pain, had its onset during the Veteran's active duty or is otherwise causally or etiologically related to her active service or any incident therein.  

The examiner must explain the reasons for the conclusions reached.  See Neives-Rodriguez, supra.  

5.  After undertaking any other needed development, the AOJ should thereafter readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and her representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

